Exhibit 10.17

 

BORLAND SOFTWARE CORPORATION

 

STOCK ISSUANCE AGREEMENT

 

AGREEMENT made this      day of                     , by and between Borland
Software Corporation, a Delaware corporation, and
                                        , a Participant in the Corporation’s
2002 Stock Incentive Plan.

 

All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.

 

  A. PURCHASE OF SHARES

 

1. Purchase. Participant hereby purchases              shares of Common Stock
(the “Purchased Shares”) pursuant to the provisions of the Stock Issuance
Program at the purchase price of $             per share (the “Purchase Price”).

 

2. Payment. Concurrently with the delivery of this Agreement to the Corporation,
Participant shall pay the Purchase Price for the Purchased Shares in cash or
check payable to the Corporation and shall deliver a duly executed blank
Assignment Separate from Certificate (in the form attached hereto as Exhibit I)
with respect to the Purchased Shares.

 

3. Stockholder Rights. Until such time as the Corporation exercises the
Repurchase Right, Participant (or any successor in interest) shall have all the
rights of a stockholder (including voting, dividend and liquidation rights) with
respect to the Purchased Shares, subject, however, to the transfer restrictions
of this Agreement.

 

4. Escrow. The Corporation shall have the right to hold the Purchased Shares in
escrow until those shares have vested in accordance with the Vesting Schedule.

 

5. Compliance with Law. Under no circumstances shall shares of Common Stock or
other assets be issued or delivered to Participant pursuant to the provisions of
this Agreement unless, in the opinion of counsel for the Corporation or its
successors, there shall have been compliance with all applicable requirements of
applicable securities laws, all applicable listing requirements of any stock
exchange (or the Nasdaq National Market, if applicable) on which the Common
Stock is at the time listed for trading and all other requirements of law or of
any regulatory bodies having jurisdiction over such issuance and delivery.

 

  B. TRANSFER RESTRICTIONS

 

1. Restriction on Transfer. Except for any Permitted Transfer, Participant shall
not transfer, assign, encumber or otherwise dispose of any of the Purchased
Shares which are subject to the Repurchase Right.

 

1



--------------------------------------------------------------------------------

2. Restrictive Legend. The stock certificate for the Purchased Shares shall be
endorsed with the following restrictive legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND SUBJECT TO CERTAIN
REPURCHASE RIGHTS GRANTED TO THE CORPORATION AND ACCORDINGLY MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY MANNER DISPOSED OF EXCEPT IN
CONFORMITY WITH THE TERMS OF A WRITTEN AGREEMENT DATED                     ,
             BETWEEN THE CORPORATION AND THE REGISTERED HOLDER OF THE SHARES (OR
THE PREDECESSOR IN INTEREST TO THE SHARES). A COPY OF SUCH AGREEMENT IS
MAINTAINED AT THE CORPORATION’S PRINCIPAL CORPORATE OFFICES.”

 

3. Transferee Obligations. Each person (other than the Corporation) to whom the
Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Repurchase Right to the same
extent such shares would be so subject if retained by Participant.

 

  C. REPURCHASE RIGHT

 

1. Grant. The Corporation is hereby granted the right (the “Repurchase Right”),
exercisable at any time during the ninety (90)-day period following the date
Participant ceases for any reason to remain in Service, to repurchase at the
Repurchase Price any or all of the Purchased Shares in which Participant is not,
at the time of his or her cessation of Service, vested in accordance with the
Vesting Schedule set forth in Paragraph C.3 of this Agreement (such shares to be
hereinafter referred to as the “Unvested Shares”).

 

2. Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to each Owner of the Unvested Shares prior to the
expiration of the ninety (90)-day exercise period. The notice shall indicate the
number of Unvested Shares to be repurchased, the Repurchase Price per share and
the date on which the repurchase is to be effected, such date to be not more
than thirty (30) days after the date of such notice. The certificates
representing the Unvested Shares to be repurchased shall be delivered to the
Corporation on the closing date specified for the repurchase. Concurrently with
the receipt of such stock certificates, the Corporation shall pay to Owner, in
cash or cash equivalent (including the cancellation in whole or in part of any
purchase-money indebtedness), an amount equal to the Repurchase Price for the
Unvested Shares to be repurchased from Owner.

 

3. Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Unvested Shares for which it is not timely exercised under
Paragraph C.2. In addition, the Repurchase Right shall terminate and cease to be
exercisable with respect to any and all Purchased Shares in which Participant
vests in accordance with the following Vesting Schedule:

 

[Vesting schedule to be determined by the Plan Administrator.]

 

2



--------------------------------------------------------------------------------

4. Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Purchased Shares
shall be immediately subject to the Repurchase Right and any escrow requirements
hereunder, but only to the extent the Purchased Shares are at the time covered
by such right or escrow requirements. Appropriate adjustments to reflect such
distribution shall be made to the number and/or class of securities subject to
this Agreement and to the Repurchase Price per share to be paid upon the
exercise of the Repurchase Right in order to reflect the effect of any such
Recapitalization upon the Corporation’s capital structure; provided, however,
that the aggregate Repurchase Price shall remain the same.

 

5. Change in Control.

 

(a) The Repurchase Right shall remain in full force and effect following a
Change in Control, and no accelerated vesting of the Purchased Shares shall
occur upon the consummation of such Change in Control. The Repurchase Right
shall be assigned to any successor corporation in the Change in Control
transaction and shall apply to the new capital stock or other property
(including any cash payments) received in exchange for the Purchased Shares in
consummation of that Change in Control, but only to the extent the Purchased
Shares are at the time covered by such right. Appropriate adjustments shall be
made to the Repurchase Price per share payable upon exercise of the Repurchase
Right to reflect the effect (if any) of the Change in Control upon the
Corporation’s capital structure; provided, however, that the aggregate
Repurchase Price shall remain the same. The new securities or other property
(including cash payments) issued or distributed with respect to the Purchased
Shares in consummation of the Change in Control shall immediately be deposited
in escrow with the Corporation (or the successor entity) and shall not be
released from escrow until Participant vests in such securities or other
property in accordance with the same Vesting Schedule in effect for the
Purchased Shares.

 

(b) The Repurchase Right may terminate, and the Purchased Shares subject to such
Repurchase Right may vest, on an accelerated basis in accordance with the terms
of any Special Vesting Acceleration Addendum attached to this Agreement.

 

3



--------------------------------------------------------------------------------

  D. SPECIAL TAX ELECTION

 

1. Section 83(b) Election. Under Code Section 83, the excess of the fair market
value of the Purchased Shares on the date any forfeiture restrictions applicable
to such shares lapse over the Purchase Price paid for such shares will be
reportable as ordinary income on the lapse date. For this purpose, the term
“forfeiture restrictions” includes the right of the Corporation to repurchase
the Purchased Shares pursuant to the Repurchase Right. Participant may elect
under Code Section 83(b) to be taxed at the time the Purchased Shares are
acquired, rather than when and as such Purchased Shares cease to be subject to
such forfeiture restrictions. Such election must be filed with the Internal
Revenue Service within thirty (30) days after the date of this Agreement. Even
if the fair market value of the Purchased Shares on the date of this Agreement
equals the Purchase Price paid (and thus no tax is payable), the election must
be made to avoid adverse tax consequences in the future. THE FORM FOR MAKING
THIS ELECTION IS ATTACHED AS EXHIBIT II HERETO. PARTICIPANT UNDERSTANDS THAT
FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-DAY PERIOD WILL
RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE FORFEITURE RESTRICTIONS
LAPSE.

 

2. FILING RESPONSIBILITY. PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE
RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF PARTICIPANT REQUESTS THE CORPORATION OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.

 

  E. GENERAL PROVISIONS

 

1. Assignment. The Corporation may assign the Repurchase Right to any person or
entity selected by the Board, including (without limitation) one or more
stockholders of the Corporation.

 

2. Employment At Will . Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

 

3. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.

 

4. No Waiver. The failure of the Corporation in any instance to exercise the
Repurchase Right shall not constitute a waiver of any other repurchase rights
that may

 

4



--------------------------------------------------------------------------------

subsequently arise under the provisions of this Agreement or any other agreement
between the Corporation and Participant. No waiver of any breach or condition of
this Agreement shall be deemed to be a waiver of any other or subsequent breach
or condition, whether of like or different nature.

 

5. Cancellation of Shares. If the Corporation shall make available, at the time
and place and in the amount and form provided in this Agreement, the
consideration for the Purchased Shares to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the person from
whom such shares are to be repurchased shall no longer have any rights as a
holder of such shares (other than the right to receive payment of such
consideration in accordance with this Agreement). Such shares shall be deemed
purchased in accordance with the applicable provisions hereof, and the
Corporation shall be deemed the owner and holder of such shares, whether or not
the certificates therefor have been delivered as required by this Agreement.

 

6. Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Purchased
Shares pursuant to the provisions of this Agreement.

 

7. Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.

 

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

 

9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

10. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon Participant, Participant’s assigns and the legal representatives, heirs
and legatees of Participant’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join herein and
be bound by the terms hereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

BORLAND SOFTWARE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

PARTICIPANT

 

--------------------------------------------------------------------------------

Signature

   

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------

SPOUSAL ACKNOWLEDGMENT

 

The undersigned spouse of the Participant has read and hereby approves the
foregoing Stock Issuance Agreement. In consideration of the Corporation’s
granting the Participant the right to acquire the Purchased Shares in accordance
with the terms of such Agreement, the undersigned hereby agrees to be
irrevocably bound by all the terms of such Agreement, including (without
limitation) the right of the Corporation (or its assigns) to purchase any
Purchased Shares in which the Participant is not vested at the time of his or
her termination of Service.

 

 

--------------------------------------------------------------------------------

PARTICIPANT’S SPOUSE

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT I

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED                                          hereby sell(s),
assign(s) and transfer(s) unto Borland Software Corporation (the “Corporation”),
                                         (            ) shares of the Common
Stock of the Corporation standing in his or her name on the books of the
Corporation represented by Certificate No.                  herewith and do(es)
hereby irrevocably constitute and appoint
                                                  Attorney to transfer the said
stock on the books of the Corporation with full power of substitution in the
premises.

 

Dated:                     ,         .

 

Signature

 

 

--------------------------------------------------------------------------------

 

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.



--------------------------------------------------------------------------------

EXHIBIT II

 

SECTION 83(b) TAX ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1) The taxpayer who performed the services is:

 

Name:

Address:

Taxpayer Ident. No.:

 

(2) The property with respect to which the election is being made is
                     shares of the common stock of Borland Software Corporation.

 

(3) The property was issued on                                         ,
            .

 

(4) The taxable year in which the election is being made is the calendar year
            .

 

(5) The property is subject to a repurchase right pursuant to which the issuer
has the right to acquire the property at the lower of the purchase price paid
per share or the fair market value per share, if for any reason taxpayer’s
service with the issuer terminates. The issuer’s repurchase right will lapse in
a series of annual and monthly installments over a forty-eight (48)-month period
ending on                                 ,             .

 

(6) The fair market value at the time of transfer (determined without regard to
any restriction other than a restriction which by its terms will never lapse) is
$             per share.

 

(7) The amount paid for such property is $                 per share.

 

(8) A copy of this statement was furnished to Borland Software Corporation for
whom taxpayer rendered the services underlying the transfer of property.

 

(9) This statement is executed on                                         ,
            .

 

 

--------------------------------------------------------------------------------

Spouse (if any)

 

 

--------------------------------------------------------------------------------

Taxpayer

 

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Issuance Agreement. This
filing should be made by registered or certified mail, return receipt requested.
Participant must retain two (2) copies of the completed form for filing with his
or her Federal and state tax returns for the current tax year and an additional
copy for his or her records.



--------------------------------------------------------------------------------

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Stock Issuance Agreement.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(i) there is consummated a merger, consolidation or other reorganization, unless
securities representing more than fifty percent (50%) of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction, or

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation
other than a sale or disposition by the Corporation of all or substantially all
of the Corporation’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale, or

 

(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

 

D. Code shall mean the Internal Revenue Code of 1986, as amended.

 

E. Common Stock shall mean shares of the Corporation’s common stock.

 

A-1



--------------------------------------------------------------------------------

F. Corporation shall mean Borland Software Corporation, a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Borland Software Corporation.

 

G. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be deemed equal to the last sale price per
share of Common Stock on the date in question, as the price is reported by the
National Association of Securities Dealers on the Nasdaq National Market and
published in The Wall Street Journal. If there is no reported sale of the Common
Stock on the date in question, then the Fair Market Value shall be the last sale
price on the last preceding date for which such quotation exists, or

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be deemed equal to the last sale price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no reported sale of the Common
Stock on the date in question, then the Fair Market Value shall be the last sale
price on the last preceding date for which such quotation exists.

 

H. Owner shall mean Participant and all subsequent holders of the Purchased
Shares who derive their chain of ownership through a Permitted Transfer from
Participant.

 

I. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

J. Participant shall mean the person to whom the Purchased Shares are issued
under the Stock Issuance Program.

 

K. Permitted Transfer shall mean (i) a gratuitous transfer of the Purchased
Shares, provided and only if Participant obtains the Corporation’s prior written
consent to such transfer, (ii) a transfer of title to the Purchased Shares
effected pursuant to Participant’s will or the laws of inheritance following
Participant’s death or (iii) a transfer to the Corporation in pledge as security
for any purchase-money indebtedness incurred by Participant in connection with
the acquisition of the Purchased Shares.

 

L. Plan shall mean the Corporation’s 2002 Stock Incentive Plan.

 

A-2



--------------------------------------------------------------------------------

M. Plan Administrator shall mean the Board, a committee of the Board or a
committee of the Corporation’s executive officers acting in its administrative
capacity under the Plan.

 

N. Purchase Price shall have the meaning assigned to such term in Paragraph A.1.

 

O. Purchased Shares shall have the meaning assigned to such term in Paragraph
A.1.

 

P. Recapitalization shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation’s outstanding Common Stock as a class without the
Corporation’s receipt of consideration.

 

Q. Repurchase Price shall mean the lower of (i) the Purchase Price paid per
share or (ii) the Fair Market Value per share of Common Stock on the date of the
Participant’s cessation of Service.

 

R. Repurchase Right shall mean the right granted to the Corporation in
accordance with Article C.

 

S. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an employee,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, a non-employee member
of the board of directors or an independent consultant. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that except to the extent
otherwise required by law, no Service credit shall be given for purposes of the
Vesting Schedule hereunder for any period the Participant is on a leave of
absence.

 

T. Stock Issuance Program shall mean the Stock Issuance Program under the Plan.

 

U. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

V. Vesting Schedule shall mean the vesting schedule specified in Paragraph C.3,
pursuant to which the Purchased Shares are to vest in a series of installments
over Participant’s period of Service.

 

W. Unvested Shares shall have the meaning assigned to such term in Paragraph
C.1.

 

A-3